                        05/25/2021



Hon. Katharine Parker                                 APPLICATION DENIED
United States District Court
Southern District of New York
500 Pearl St.
New York, New York 10007
Filed via ECF
                                                                               05/25/2021
                                                      May 25, 2021

  RE:    Nile Medford vs. Bobby Van's Restaurant, Inc. et. al.
         Docket No. 1:20-cv-10725-PAE-KP(Adjournment Request)

Dear Judge Parker:

        The Plaintiff writes to the Court to request an adjournment of the Initial Conference
currently scheduled for May 26, 2021 as Defendants have not yet appeared in this action. This
request is made with Defendants’ consent and is the first request to adjourn the conference.
Plaintiff understands that this request is not a timely request, and apologizes to the Court for
the untimeliness. Plaintiff requests a rescheduling of the conference to June 21, 2021 and
June 28, 2021.
        I thank the Court for its attention to this matter.


                                                             Respectfully,

                                                             __________/S/________________
                                                             Lawrence Spasojevich, Esq.
                                                             Attorney for Plaintiff
